213 P.3d 869 (2009)
230 Or. App. 246
STATE of Oregon, Plaintiff-Respondent,
v.
Raymond Henry HALE, Defendant-Appellant.
0700125M; A136015.
Court of Appeals of Oregon.
Argued and Submitted January 29, 2009.
Decided August 5, 2009.
Laura A. Frikert, Deputy Public Defender, argued the cause for appellant. With her on the brief was Peter Gartlan, Chief Defender, Legal Services Division, Office of Public Defense Services.
Leigh A. Salmon, Assistant Attorney General, argued the cause for respondent. With her on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before HASELTON, Presiding Judge, and ROSENBLUM, Judge, and DEITS, Senior Judge.
PER CURIAM.
Affirmed. State v. Thomas, 229 Or.App. 453, 211 P.3d 979 (2009).